This is an original proceeding in this court brought by Hughes Motor Company and its insurance carrier, hereafter referred to as petitioners, to obtain a review of an award which was made by a trial commissioner in favor of Buster Warner and which petitioners appealed to the State Industrial Commission en banc. The record shows that the appeal which was taken to the commission en bane in the manner authorized by section 3, chap. 72, S. L. 1939, has not been disposed of by that tribunal and is still pending before it. The present proceeding is therefore in effect one to obtain a review of an interlocutory order. This court reviews only final orders and awards of the State Industrial Commission. McCallum  Forber v. Owens, 184 Okla. 66, 85 P.2d 411; Marland Refining Co. v. Bivins, 135 Okla. 14, 273 P. 212. It follows from what has been said that the present proceeding in this court is premature and it becomes necessary to dismiss the same. The dismissal of this proceeding, however, shall in no way prejudice the rights of either party in the proceeding pending before the State Industrial Commission or in any proceeding which may hereafter be perfected from any final order or award made by the State Industrial Commission.
Dismissed.
WETCH, V. C. J., and RILEY, HURST, DAVISON, and DANNER, JJ., concur.